Citation Nr: 0612420	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-01 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for seizure 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1981 to June 
1981, and from December 1990 to September 1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

Various actions have been taken by the RO during the course 
of the current appeal; those on the front cover are the only 
issue now pending on appeal.  

Service connection is also in effect for diabetes mellitus, 
for which a 100 percent rating is assigned; cervical strain 
with disc disease and traumatic arthritis, rated as 60 
percent disabling; and left shoulder injury, rated as 
noncompensably disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has indicated that since the late 1990's, he was 
undergoing training under the VA Vocational, Rehabilitation 
and Education (VR&E) program; those files are not associated 
with the claims file.  Due to his disability, he has basic 
eligibility to Chapter 35 benefits.

The veteran is no longer working; however, it is unclear the 
relationship between his psychiatric problems, in particular, 
and his lack of current employment.  

A recent VA psychiatric reviewer noted a history of 
assaultive and other acting out behavior in the past.  The 
veteran is the owner of numerous dogs but apparently does not 
get along well with people; a GAF was assigned of 45.  He 
says he gets along with the neighbors but does not associate 
with them; on the other hand, he says his only social 
contacts are a brother and his father, and he has a long 
history of confrontations.  He has not gone to PTSD therapy 
in some time although he reports irritability, road rage, 
poor sleep, intrusive nightmares, etc.  These findings would 
appear to reflect a degree of disability in excess of 30 
percent.

While he has a documented history of seizures in the past 
with EEG changes and witnessed episodes, a recent VA examiner 
concluded that he had no sign of seizures.  He had migraine 
headaches which are also said to be unrelated to his 
seizures.  This is inconsistent with the other evidence in 
the file.

Furthermore, it is unclear that the veteran understands what 
is required for increased compensation with regard either to 
PTSD and seizures, and to that extent, the Board is concerned 
that he has been afforded all due process.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If he has documentation with 
regard to the relationship between his 
mental health problems and neurological 
impairments and his lack of work, or of 
current symptoms, he should submit such 
for inclusion in the claims file.  The RO 
should assist him to the extent possible.  

All up-dated private and VA treatment 
records including VR&E files should be 
added to the claims file.

2.  The veteran should then be scheduled 
for psychiatric and neurological 
evaluations to determine the exact nature 
and extent of current PTSD and seizure 
disorders.  All necessary testing should 
be accomplished, and the examiners should 
review the aggregate evidence of record 
prior to their evaluation of the case.  
The neurological examiner should clarify 
the nature of his seizures, and identify 
how and when he has symptoms, and to what 
other causes the alleged seizure problems 
might be attributed.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory to the veteran, a SSOC 
should be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The veteran 
need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

